Citation Nr: 0427683	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  03-25 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for loss of toes, claimed 
as secondary to service-connected dermatophytosis.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1965 to March 1968.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an October 2002 
rating decision by the Chicago, Illinois, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The veteran 
provided testimony at a Travel Board hearing before the 
undersigned in November 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  The Board notice requirements of the VCAA and 
implementing regulations appear to be met.  

Following the issuance of the February 2003 statement of the 
case (SOC), a handwritten letter dated in December 2003 from 
a VA "Physician and Surgeon of the Foot" was associated 
with the claim files.  This letter was initially received by 
the RO in December 2003 and subsequently mailed to the Board 
later in December 2003.  The RO has not reviewed this 
evidence, and the veteran has not waived such review.  
Initial consideration of this evidence by the AOJ is 
required.  See Disabled American Veterans et. al. v. 
Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 
2003).  

The veteran claims that disability requiring his loss of left 
foot toes was caused or aggravated by his service-connected 
dermatophytosis.  He was afforded a VA amputation residuals 
examination in September 2002, at which time a past history 
of insulin-dependent diabetes mellitus, with associated 
diabetic peripheral neuropathy and diabetes foot ulcers was 
documented.  It was also noted that the veteran required 
transmetatarsal amputation of the left foot due to new 
ulcers.  Following her examination of the veteran, as well as 
the claims folder, the examiner opined that the "amputation 
is not due to or related to his skin condition."  

In the letter received in December 2003 a VA "Dr." 
indicates that he treated the veteran since the mid-1990's 
for conditions such as dermatitis and osteomyelitis, which 
"eventually lead [sic] to multiple digital amputations."  
This appears to conflict with the earlier VA examiner's 
opinion.  A VA examination is needed to reconcile the 
conflict, including to conclusively establish whether any 
underlying disability was "aggravated" by service-connected 
dermatophytosis.  38 C.F.R. 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran should be scheduled for a VA 
examination by an appropriate physician who 
has not previously examined the veteran to 
determine whether, as likely as not, the 
disability requiring transmetatarsal 
amputation of his left foot (toes) was caused 
or aggravated by his service-connected 
dermatophytosis.  The veteran's claim folders 
must be reviewed by the examiner.  The 
examiner should reconcile any opinion given 
with the opinions by the September 2002 VA 
examiner and the VA "Physician and Surgeon of 
the Foot" who provided the December 2003 
handwritten letter.  The examiner must 
explain the rationale for all opinions given.  

2.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO should 
issue an appropriate supplemental SOC (SSOC), 
and give the veteran the opportunity to 
respond.  The case should then be returned to 
the Board, if in order, for further review.

The purpose of this remand is to assist the veteran in the 
development of his claim and to satisfy the mandates of the 
Federal Circuit in DAV, supra.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  This claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.



                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


